Citation Nr: 9918573	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-31 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel




INTRODUCTION

The veteran had active service from September 1965 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for systemic lupus erythematosus and PTSD.

In the October 1998 statement, the representative stated that 
"we are contending a clear and unmistakable error in the 
rating decision of March 30, 1982," which denied entitlement 
to service connection for a nervous disorder.  The issue of 
whether the March 1982 rating decision contained clear and 
unmistakable error has not been addressed by the RO and this 
matter is referred to the RO for appropriate action.  

The issue of entitlement to service connection for systemic 
lupus erythematosus is addressed in the remand portion of 
this decision.  

Entitlement to service connection for a nervous disorder, to 
include depressive neurosis, was denied by unappealed rating 
decision of March 1982.  The veteran was informed of this 
determination in April 1982.  By letter dated in April 1983, 
the RO again informed the veteran that a claim for service 
connection for a nervous condition had been denied.  The 
veteran did not appeal these decisions and they became final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.1100 (1998).  By rating decision dated in August 1997, the 
RO determined that new and material evidence had not been 
received to reopen the claim for service connection for 
depressive neurosis.  The veteran again did not appeal this 
issue.  




Therefore, the issue of entitlement to service connection for 
a nervous disorder other than PTSD, to include depressive 
neurosis, has been finally denied; new and material evidence 
must be received to reopen the claim; and this issue is not 
currently before the Board.  


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD and a 
treatment provider has related the diagnosis to her claimed 
inservice "personal trauma," "personal assault," and 
"sexual assault."

2.  The veteran's claimed inservice stressors are not related 
to combat.

3.  The veteran's report of inservice stressors, including an 
in-service sexual assault, variously described as a rape or 
attempted rape, sexual harassment, harassment by lesbians and 
harassment by federal investigators, are not sufficiently 
supported by credible evidence from any source and are deemed 
not credible.  

4.  Any stress that resulted from the veteran having been 
properly investigated during service for homosexual acts, 
which were the basis of her separation from service, would 
have been the result of her own misconduct.  

5.  There are no medical evaluations that have diagnosed PTSD 
based upon actual, corroborated, or credible experiences 
during active duty.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that her 
psychiatric status was noted to be normal at the September 
1965 enlistment examination.  In the September 1965 report of 
medical history, the veteran reported that she had never 
attempted suicide and that she did not have frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, nervous trouble of any sort, an excessive 
drinking habit, or homosexual tendencies.  She acknowledged 
that she had had trouble with school studies or teachers in 
that her grades were not of the best and she had had 
difficulty studying.   From September through November 1965, 
the veteran was treated for weight control, defective vision, 
swollen eyes with scleral injection, an ingrown nail, a fever 
blister, herpes simples on left lower lip, and a complaint of 
neck pain and vomiting after eating, assessed as mild 
gastroenteritis.  In late November 1965, she sought treatment 
for bruises on her legs, claiming that she had had no injury 
and that she had had the bruises for a couple of weeks.  The 
treating medical officer did not think that the bruises were 
significant.  

On January 3, 1966, the veteran reported that she had hit her 
head on a chair over the weekend "while visiting in 
Oceanside."  She complained that her face was numb on the 
left side and that she had a headache.  The treating medical 
officer noted that the veteran reported she had hit the left 
occipital region on a chair on Thursday, December 30th, and 
that she may have been unconscious for a few seconds.  It was 
noted that she had numbness on the left side that went down 
the back of her neck and on the left side of her face, with 
intermittent headaches since the accident.  There was had no 
change in appetite "altho anorexic," and no past history of 
trauma or epilepsy.  It was also noted that she took 
Bonadaxin for nausea and nervousness because she had missed 
her menses but since then it had started.  Physical 
examination was essentially negative except for pressure and 
a hematoma behind the left ear and the left pupil was larger 
than the right.  

The veteran was referred to a neurology clinic at a naval 
hospital.  The referral indicates that she had tripped and 
struck her head and that she had a history of "passing out" 
two years earlier while in high school, possibly due to 
hyperventilation.  It was also noted that there she had been 
given Bonadaxin for nausea and nervousness by her private 
doctor.  The neurologist noted that the veteran had been 
briefly unconscious one year earlier and was told that she 
was hyperventilating.  It was noted that she fell against a 
chair four days earlier and was "stunned? unconscious few 
seconds."  The next day she reportedly noted aching pain in 
the left parietal region with intermittent tingling around 
the left ear; it was noted that she had been nervous, 
jittery, and nauseous.  Neuro examination was essentially 
normal except for decreased sensation over the entire left 
side of the head, although the veteran noted tenderness in 
the right parietal region.  The impression was mild residual, 
post-traumatic syndrome, suspect sensory changes largely 
functional.

On January 4, 1966, it was noted that the veteran had put her 
fist through a window for "no apparent reason."  She 
reported that she did not like her work section.  It was 
noted that she was groggy and lackadaisical.  She had a 
slight superficial abrasion over the right hand, with 
otherwise negative findings.  She was given Meprobamate.  A 
January 20-21, 1966, hospital record shows that the veteran 
had been drinking heavily on the night of admission, became 
belligerent and agitated, and was brought to the receiving 
ward of the hospital in a straitjacket where she was 
intermittently belligerent, combative, and sleeping.  
Physical examination was within normal limits except for 
alcoholic intoxication.  The next day the symptoms and signs 
of intoxication had cleared.  She was alert, cooperative, and 
motivated to return to duty.  The diagnosis was simple 
drunkenness (alcohol).  

On March 5, 1966, the veteran was brought in for medical 
attention after a fight following an afternoon drinking 
session.  She had no injuries.  On March 18, 1966, she was 
referred to psychiatry, with a history of uncontrollable 
behavior following drinking bouts.  It was reported in the 
referral that she became violent, could not understand 
herself or others; and would get drunk until she passed out 
or
got into a fight.  It was also noted that she had been 
belligerent for six months and that her parents, who were 
deceased, had had alcoholic tendencies.  She denied previous 
trouble.  She was oriented, had no hallucinations, and 
reportedly had put her fist through a window for no apparent 
reason.  The provisional diagnosis was emotionally unstable 
personality. 

A March 22, 1966, report from the base psychiatrist shows 
that the veteran had been referred by a medical officer for 
rowdy behavior following episodes of drinking.  The veteran 
reported that she had been drinking excessively since coming 
to Camp Pendleton about three months earlier.  She stated 
that she was somewhat concerned about the disgusting morals 
exemplified by the other woman Marines and the other Marines' 
lack of responsibility.  She did not like the fact that many 
of the other women were nosey and concerned themselves with 
her life and shortcomings.  The examiner noted that the 
result had been that the veteran became disgusted and angry 
and resorted to drinking in order to temporarily alleviate 
her feelings.  It was reported that when she drank she was 
easily irritated and her suppressed anger ventilated itself 
in stormy episodes; that she did not like her job, feeling 
she was learning little she could use after service; and that 
she had requested to be allowed to attend the personnel 
administration school or projection school in hopes of 
learning something more useful.  She reported that she had 
had sleep disturbance for the past several months and a mild 
appetite disturbance, with a five pound weight loss, during 
that time.  She reported dreaming about death and her 14 year 
old brother who was living with his adoptive parents.  

The psychiatrist noted that the veteran's father abandoned 
her mother when the veteran was several months of age.  Her 
mother remarried, and both parents drank heavily and were 
away from home a great deal.  The veteran reportedly had had 
to take over her mother's household responsibilities and 
became increasingly angry with her for not assuming her own 
responsibilities.  The father and mother had both died in the 
early 1960's.  Before her mother died, the veteran had been 
so angry with her that she left home.  Although she returned 
briefly, she left again out of anger and now felt somewhat 
guilty for abandoning her mother, when staying and helping 
might have prolonged her life.  It was noted that the veteran 
graduated from high school although she received poor grades 
from the tenth through twelfth grades after her mother died 
and that she joined the Marine Corps in order to avoid being 
further dependent on families and friends with whom she 
stayed after her mother's death.  

The base psychiatrist noted that the veteran presented no 
distortions of perception, was well orientated, and had above 
average intelligence.  She was verbal and cooperative.  The 
psychiatrist stated that the veteran showed no evidence of 
neurosis, psychosis, or psychotic depression but that she was 
chronically mildly depressed, with her depression mostly 
centered around frustration of her own dependency needs which 
she did not recognize.  It was reported that the veteran had 
difficulty asking for things from people and expected others 
to fulfill their responsibilities.  Her anger, in part, 
stemmed from the fact that other people did not uphold their 
responsibilities as her mother failed to do, with the veteran 
then having to perform their work for them.  It was noted 
that "she is asking for help now, however."  The 
psychiatrist suggested that the veteran be sent to school as 
she requested, if this was at all possible, and concluded 
that the veteran displayed no significant psychiatric 
illness, although she was chronically depressed.  She was to 
return in two weeks for re-evaluation.  

On April 15, 1966, the veteran was again seen by the base 
psychiatrist and stated that she was getting along quite 
well, drinking considerably less, and not letting others 
bother her with "their little nicknames and subtle 
remarks."  She reported that she had been able to sleep 
better during the past several weeks and it was noted that 
she continued to display initiative regarding schooling in 
the service.  She expressed considerable interest in 
furthering her knowledge and experience and felt that she 
could perform well if given the chance.  The base 
psychiatrist concluded that there were no limitations of a 
psychiatric nature to full duty.  

A July 1966 treatment record states that the veteran took an 
overdose of Darvotran the night before.  She was also 
drinking and did not remember.  On September 23 and September 
28, 1966, she complained of extreme nervousness.  On the 
first occasion she complained of being unable to keep food 
down because of nervousness and of chest pain, and was given 
Compazine.  On the second occasion she asked for more 
Compazine but was given Davotran.  A psychiatric evaluation 
was requested in September 1966; however, the veteran refused 
to undergo the evaluation.  

The veteran was treated for various other disabilities on 
numerous occasions from January 1966 to October 1966, 
including fever and chills with body aches, left ear pain, a 
foot wart, lumbar pain, a cut on the right hand, reaction to 
a shot of Thorazine given on March 5, 1966, stiffness on the 
left side of neck, upset stomach and headache, viral 
enteritis, a twisted ankle, hemorrhoids, pneumonia, cramps, 
back pain, nose bleeds, sore throat, nasal congestion, 
tightness in the chest, right arm cuts, and irregular 
periods.  She was also treated for an injured right hand, 
wrist, and thumb, and for nausea, vomiting, and generalized 
sharp pains especially after eating spicy foods.  The October 
service discharge examination report shows that psychiatric 
examination was normal and that the veteran refused to have a 
pelvic examination.  

In June 1978, the veteran filed an application for review of 
discharge or dismissal from the Armed Forces of the United 
States and requested that her discharge be upgraded to an 
honorable discharge based on administrative irregularities 
and compassionate consideration.  According to a Naval 
Discharge Review Board document in support of her claim, she 
submitted five letters attesting to good citizenship, a 
newspaper clipping describing the rescue of a lost child, a 
copy of a court case, and a May 1979 statement from Dr. R. 
Kaplan.  

In the May 1979 statement, R. Kaplan, M.D., stated he had 
been an Army staff psychiatrist for two years, that he first 
evaluated the veteran in January 1979, and that he had 
treated her since for an emotional illness, depressive 
neurosis (acute and chronic).  He noted that the veteran had 
initially been given an undesirable discharge from the Marine 
Corps for reasons of unfitness (homosexual acts) in October 
1966 and that she refused psychiatric evaluation at the time 
of discharge.  Dr. Kaplan stated that he based this report on 
his review of the veteran's "mental and administrative 
military records," his impressions of the veteran, and the 
historical data provided by the veteran.  It was noted that 
the veteran reported that she had refused legal 
representation and psychiatric evaluation because she "felt 
harassed by my interrogators," was so distraught that she 
desired to be separated from the service as quickly as 
possible, and was led to believe that medical evaluation 
would only delay the inevitable.  Also, she had felt that a 
court martial would only increase already too painful 
feelings of shame and humiliation.   Dr. Kaplan stated that 
during service the veteran had been seriously emotionally ill 
and had displayed symptoms of depressive neurosis, that she 
was in so much emotional pain at the time of her discharge 
she could think only in terms of immediate relief of that 
pain, and that her "consent to" an undesirable discharge 
was probably an extension of well-documented previous self-
destructive behavior.  

Dr. Kaplan stated that the history of reactive excessive 
drinking, insomnia, weight loss, and morbid preoccupation 
with death, which were all shown in service, were a classic 
text book description of a moderately severe depressive 
neurosis.  He opined that the veteran's complaints of nausea 
and vomiting in service in April 1966 showed that she had 
either continued to drink or probably had developed well-
known gastrointestinal manifestations of depression and 
anxiety.  Dr. Kaplan also indicated that the veteran was seen 
in July 1966 "following an impulsive suicide attempt" and 
that she had been drinking and overdosed on pain medication.  

Dr. Kaplan reported that, prior to service, the veteran had 
had a tragic family history and had admitted that, reactive 
to this, she did have mild recurring depressive symptoms; she 
described herself as moody, sullen, and quiet but that she 
had never had suicidal ideas and was never so depressed that 
she could not function prior to service.  Dr. Kaplan noted 
that "in retrospect, she described personality features 
which characteristically predispose to severe emotional 
illness when under significant stress."  She reported that 
her drinking before service was "like any stupid teenage 
kid" and that she did get drunk on beer on three to four 
occasions at parties with others but that alcohol never 
interfered with her daily functions.  It was noted that her 
drinking dramatically increased in the military where she 
drank hard liquor, often alone, in response to stress, and to 
get to sleep.  Dr. Kaplan stated that "clearly, her 
alcoholic consumption was a symptom of an underlying 
depressive illness."  Dr. Kaplan also noted that the veteran 
admitted to homosexual activity while in the service.  She 
had reported that she was aware of some homosexual feelings 
prior to service and had attended some gay parties.  Dr. 
Kaplan found it significant that prior to service the veteran 
denied any homosexual relations; rather she had had 
heterosexual relations on three or four occasions and had had 
heterosexual relations several times while in the service.  

Dr. Kaplan stated that in service the veteran had been 
exposed to many women homosexuals and that her first 
homosexual acts occurred with a Woman Marine (WM) early 
during service.  The veteran reportedly had been drinking at 
the time.  Dr. Kaplan suggested that "her subsequent 
depression, anxiety, and drinking were reactive to this 
homosexual exposure" and that this was called "homosexual 
panic."  Dr. Kaplan reported that it was not uncommon to see 
this in the military in individuals who did not have a strong 
sexual identity; after a casual homosexual act they would 
become frightened, depressed, anxious and generally develop 
symptoms like those of the veteran.  Dr. Kaplan was of the 
opinion that the veteran had been denied the opportunity for 
help with her sexual identity problems because she was not 
properly diagnosed and treated when first seen by the base 
psychiatrist.  He noted that at the time of discharge the 
veteran was not in her own mind an identified homosexual, 
citing her statement to Naval Intelligence in September 1966 
that she hoped in the near future she would be able to 
eliminate her desires for sexual contact with women.  Dr. 
Kaplan stated that the veteran's undesirable discharge had 
embittered her, that she had been branded a homosexual and 
now accepted this label, and that heterosexual relations had 
ceased since service.  The veteran reportedly drank heavily 
on occasion and occasionally became seriously depressed, 
which is why she entered treatment.  Dr. Kaplan concluded 
that the veteran entered service with factors predisposing to 
neurotic depression and with a borderline sexual identity; 
that she was exposed to many severe stresses in the military, 
including homosexual Women Marines; and that she responded to 
those stresses with symptoms of neurotic illness, including 
depression, anxiety, excessive drinking, and homosexual 
acting out.  

In June 1979, the veteran appeared at a hearing before the 
Naval Discharge Review Board, where she requested that the 
board consider the following contentions:  (1) That her 
discharge was improper in that she experienced severe 
psychiatric problems in service which were misdiagnosed, that 
any and all misconduct (homosexual or otherwise) arose from 
these psychiatric problems (depressive neurosis), and that 
due to the misdiagnosis she was not properly treated or 
properly discharged; (2) that the aforementioned was true 
and, therefore, her discharge was improper because she could 
not have understood her rights or intelligently waived them; 
(3) that her discharge was inequitable and had to be upgraded 
to fully honorable in accordance with SECNAV Memo 1900.9C 
(January 20, 1978) (which states an individual 
administratively separated because of homosexuality should 
normally be given an honorable discharge unless the quality 
of service, as reflected by the official service record 
warrants otherwise); and (4) that her post-service 
meritorious conduct which was demonstrated by letters and 
documents constituted evidence in mitigation and had to be 
considered.  

At the hearing, she and her counsel discussed her inservice 
medical record, Dr. Kaplan's letter, and her pre-service, 
inservice, and post-service experiences which included 
extreme emotional problems and excessive use of alcohol.  She 
admitted to inservice homosexual experiences, described 
herself as "not totally homosexual" while in service, and 
stated that she was currently "gay."  In a separate 
document of contentions she asserted that Naval Intelligence 
had questioned her for at least six hours, that her personal 
effects were searched, and that she felt embarrassed and 
threatened.  She contended that the Marine Corps had been 
"overly zealous" and that she should have been given a 
medical discharge instead of an undesirable discharge due to 
homosexual acts.  

The Naval Discharge Review Board noted that the veteran 
underwent neuropsychiatric evaluation in March and April 1966 
and that the findings included no evidence of neurosis, 
psychosis, or psychotic depression and no limitations to full 
duty of a psychiatric nature.  It was further noted that 
there were numerous sick call entries related to injuries, 
stomach problems, nervousness, and alcohol use.  
The summary of the evidence shows that the veteran entered 
service in September 1965 and was assigned to WM (Women 
Marine) Co., Hq Bn, MCB at Camp Pendleton, California, on 
December 23, 1965, after basic training.  It was also 
reported that she had been charged with several violations of 
the Uniform Code of Military Justice (UCMJ) from February to 
October 1966 and received three nonjudicial punishments for 
these violations, which included assaulting another WM, use 
of threatening and obscene language toward another WM, 
unlawfully striking another WM in the chest and stomach, 
breaking a window in the barracks, violating a legal order, 
and fighting in the barracks.  In September 1966, she signed 
a statement implicating other WMs and relating her own 
homosexual acts and knowledge of other homosexuals (hearsay 
in some cases).  Also in September 1966 she refused 
psychiatric consultation and she accepted an undesirable 
discharge for the good of the service to escape trial by 
court-martial.   In October 1966 she received an undesirable 
discharge/unfit (homosexual acts).  

The Naval Discharge Review Board found the veteran's first 
contention as stated above to be invalid because she received 
two neuropsychiatric evaluations which found her fit for duty 
and because the statement of her psychiatrist dated 13 years 
after discharge was insufficient to refute the service 
medical records.  The veteran's second contention was also 
found to be invalid and it was concluded that she had the 
capacity to understand her rights and her waiver thereof was 
proper.  The majority opinion of the Naval Discharge Review 
Board also concluded that her third contention was invalid 
because the violent nature of her offenses clearly documented 
a quality of service which could only be characterized as 
other than honorable.  Finally, the veteran's fourth 
contention was found to be invalid because, although good 
post-service citizenship was acknowledged, it was not 
sufficient to overcome a record which included three 
nonjudicial punishments for offenses of assault and other 
offenses of a violent nature.  The majority found that none 
of the veteran's assertions were valid and concluded that the 
veteran's discharge should not be changed.  

The majority noted that the basis for the discharge should 
not be changed because the veteran's admitted homosexual 
activities clearly demonstrated that she was unfit for 
retention in the naval service.  The majority also concluded 
that the type of discharge should not be changed because her 
disciplinary record which included violations of the UCMJ, 
clearly demonstrates that the character of her service was 
other than honorable.  The Director of the Naval Council of 
Personnel Boards, concurred with the conclusion of the Naval 
Discharge Review Board for the reasons stated by the majority 
in the Record of Review of Discharge.  

The minority findings included the fact that the veteran 
claimed that she was from an alcoholic family and that she 
herself was an alcoholic; that she claimed that she was in 
the active phase of alcoholism during service; and that she 
claimed that she was drinking a fifth of distilled liquor a 
day at the time of her disciplinary problems.  The minority 
found that there were numerous entries in her service medical 
record which attested to her heavy use of alcohol.  The 
minority noted that alcoholism and alcohol abuse were not in 
themselves offenses which constituted grounds for punishment; 
however, members who committed offenses while drinking were 
still responsible for their actions (SECNAVINSTR 5300.20 
dated 18 May 1972).  Finally, the minority opinion stated 
that "while the individual also bears primary responsibility 
for obtaining treatment...commanders will undertake to identify 
and treat such individuals...whether they seek treatment or 
not." (MCO 5370.6 dated 28 August 1972).  The minority of 
the Naval Discharge Review Board concluded that the veteran's 
third contention, that her discharge must be upgraded in 
accordance with SECNAV MEMO 1900.9C (January 20, 1978), was 
valid because her record of service which included three non-
judicial punishments was not sufficient aggravation to deny 
her an upgrade under SECNAV policy.  The minority stated that 
it appeared that the veteran was suffering from an 
extenuating alcohol problem; that her medical record showed 
heavy use of alcohol; and that each of the offenses, in the 
opinion of the minority, was the direct result of excessive 
drinking.  It was noted that while policy stated that 
individuals were responsible for their actions while 
drinking, there was also a command responsibility to identify 
and treat the individual who suffered with an alcohol 
problem.  The minority concluded that her discharge should be 
changed to General/Unfit.  

The minority stated that the basis for the discharge should 
not be changed because the veteran's admitted homosexual 
activities clearly demonstrated that she was unfit for 
retention in the Naval Service.  However, the minority 
concluded that the type of discharge should be changed 
because the SECNAV Memo of 20 January 1978 applied; because 
the three nonjudicial punishments were related to excessive 
alcohol consumption; because the command failed to properly 
identify and treat it; and because the alcohol problem was 
extenuating.  It was further noted that, with only three 
alcohol-related nonjudicial punishments, her record of 
service was not considered to be sufficiently aggravating to 
deprive her of a discharge under honorable conditions.  
However, the minority found that the veteran's record of 
service, with three nonjudicial punishments and an average 
conduct mark of 3.4 was not sufficiently meritorious to 
warrant an honorable discharge. 

The veteran appealed the decision of the Naval Discharge 
Review Board.  In September 1979, she and her counsel 
submitted a rebuttal in which they asserted that she should 
receive an honorable discharge.  They contended that the 
cited inservice evaluations occurred prior to her July 1966 
suicide attempt, prior to her last non-judicial punishment, 
and prior to numerous sick call entries for disorders such as 
nervousness and upset stomach, and were, therefore, 
insufficient to refute Dr. Kaplan's report.  Additionally, 
they argued that she was not emotionally stable in service as 
was evidenced by actions including a suicide attempt, 
striking other people, putting her fist through a window, 
drinking a fifth of distilled liquor a day, and complaining 
of extreme nervousness, upset stomach, nausea and vomiting, 
and dreams about death.  It was argued that she should not 
have been permitted to refuse evaluation or waive her rights 
in light of her medical and psychiatric history and the 
aforementioned events.  They also asserted their strong 
belief that the misconduct she committed in service was "a 
result of her psychiatric problems of which her alcoholism 
was part of the symptoms" and that the command had the 
responsibility to identify her problems and treat her 
psychiatric and alcoholism problems.  

In February 1980, the Assistant Secretary of the Navy 
specifically adopted the statement of findings, conclusions, 
and reasons of the minority opinion of the Naval Discharge 
Review Board.  In March 1980, the veteran was notified that 
her discharge would be changed to a general discharge.  

By a letter dated in January 1981, S. White, M.A., M.F.C.C., 
stated that she was a private psychotherapist who specialized 
in marriage, family, and child therapy and that she first 
evaluated the veteran in July 1980 for treatment of anxiety 
and depression.  Ms. White stated that in her professional 
opinion, military service was a traumatic experience for the 
veteran due to psychiatric mishandling from which she had 
never recovered.  Ms. White stated that sexual identity 
problems that could have been resolved at the time were 
exacerbated and that this "added to the stigma of an 
undesirable discharge, caused extreme mental stress and 
interfered with the veteran's ability to relate to society.  
It was noted that these areas of trauma were still being 
treated in order to attain resolution.  Ms. White indicated 
that her statement was based on her clinical impressions of 
the veteran, the historical data provided by the veteran, and 
a review of the veteran's mental and administrative military 
records.  

In a January 1981 statement, the veteran reported that she 
refused final psychiatric evaluation in service because she 
felt that it would not be of any help to her since previous 
sessions had been of no help and because she felt that she 
was being harassed.  She stated that she spent half of her 
time in service at the infirmary "for one thing or another" 
and that she had been trying to get some kind of attention.  
She reported that she began to drink heavily in service, got 
into fights, and had rages of anger; that she never drank 
before service; and that for several years after discharge 
she had nightmares, guilt feelings, and suicidal thoughts as 
a result of the way the military treated her at the time of 
her discharge.  She asserted that, in service, the arresting 
personnel were very badgering and scared her; that she was 
followed, visited, and watched by the FBI; and that just 
seeing a government car sometimes still made her paranoid.  

At a December 1981 VA neuropsychiatric examination, the 
veteran reported that her mother had been an alcoholic and 
that her father deserted the family when she was two.  Her 
mother remarried when the veteran was four, and her 
stepfather never showed her any love unless he was drunk.  
She reported that both parents and one brother were deceased; 
her mother and stepfather died when she was 14 and 15 years 
old and she then lived with nine different families in three 
years.  She stated that she never drank while in high school.  
She reported that her stepbrother "induced her to have 
sexual intercourse, but she called raped (sic) when she was 
eleven years old."  She reported it to her parents but they 
did nothing and her stepfather laughed, saying "Boys will be 
boys."  She also stated that her stepbrother tried this 
again when she was 15 and he was 21 but that time she put him 
off.  She reported that she became a severe alcoholic "as 
soon as she entered the service," indicating that she was 
depressed in the service and this led to her drinking; that 
she always wanted attention and affection which led to her 
drinking; and that she drank because she was scared and 
because she could not sleep without drinking. 

The veteran also reported that prior to service she had had 
no homosexual relationships or fantasies prior to service but 
she had had heterosexual relations.  She stated that she was 
caught in a homosexual act by an undercover agent in service 
who was there to discover lesbians and who actually engaged 
in homosexual play with the veteran, then turning her in.  
The veteran signed a confession.  She stated that, prior to 
that episode, she had had two other homosexual experiences, 
which amounted to no more than hugs and kisses.  She reported 
that she became a she would get so belligerent and upset when 
she was drunk that she would smash her arm through windows, 
on one occasion cutting arteries in her right arm that 
required many stitches.  She stated that she got into fights 
when she was drunk, but that she always did her work during 
the daytime.  She stated that she had been depressed in 
service and had tried to kill herself on one occasion.  She 
reported that she had been in psychotherapy for a number of 
years and had had a nervous breakdown in 1980 during which 
she had the same symptoms as in service.  The veteran 
reported that she felt depressed, lost, angry and scared; 
that she felt unloved and misunderstood and wanted to be 
needed; and that she frequently vomited, and felt down in the 
dumps, lonesome and unhappy.  

Testing indicated that she had no trouble with concentration 
and that she had good ability to do abstract thinking.  The 
initial diagnosis was depressive neurosis, moderately severe.  
The examiner noted that the veteran appeared to have 
developed depression in service that led to a great deal of 
her acting out and eventually led to her discharge.  MMPI 
testing was done in early 1982.  In an addendum to the 
December 1981 psychiatric examination report, the examiner 
noted that the MMPI results showed an invalid profile due to 
"tendency to emphasize her symptoms and minimize her 
strengths."  The examiner noted that one interpretation of 
this was depression with severe confusion (i.e. psychotic 
depression), noting that such was contradicted by her mental 
status, which showed good concentration and abstract 
thinking.  "Hence exaggeration is the necessary inference, 
and the severity of the depression is impossible to assess."  
The prior clinical diagnosis was then changed to depressive 
neurosis, severity unclear due to exaggeration.  (The actual 
MMPI report notes the veteran's tendency to emphasize her 
symptoms while indicating that she did not exhibit the 
typical pattern for malingering.)

VA outpatient treatment records dated from November 1994 to 
May 1997 include several records that show the veteran had a 
history of depression.  In March 1995, she reported that she 
had had occasional bouts of depression secondary to a 
friend's death.  A May 1995 treatment provider noted that the 
veteran was depressed.  In February 1996 she was noted to 
have a history of depression which was currently under 
control; it was felt that this was related to her lupus.  
When the veteran was hospitalized in May 1996 for treatment 
of an unrelated disorder, it was noted that her past medical 
history included depression.  Although there were no relevant 
complaints or findings, the discharge diagnosis included 
depression.  An August 1995 treatment record shows that she 
sought treatment for right lower quadrant pain and nausea and 
vomiting.  It was noted that she had a history of rape and 
that she refused rectal and pelvic examinations stating that 
she preferred examination at the Women's Health Clinic.  In 
an August 1995 referral for consultation at the Women's 
Health Clinic, it was noted that the veteran had a history of 
rectal sexual assault.  However, a September 1995 women's 
health clinic treatment record includes reference to rectal 
complaints but no mention of rape or other sexual assault.  
This record shows that the veteran had hemorrhoids and the 
assessment included rectal bleeding with fissure.  

In February 1997, the veteran requested copies of her service 
medical records which the RO mailed to her in April 1997.

In March and October 1997 letters, a VA physician who was the 
Chief of Rheumatology at a VAMC and a professor of medicine 
at the University of California, Irvine, stated that the 
veteran's inservice treatment for nervousness could have been 
an early manifestation of lupus cerebritis and that 
"Clearly, her depression is a manifestation of her systemic 
lupus erythematosus today."  

In an undated statement, apparently received in 1997, A. L. 
E., M.A., a "sexual trauma counselor" at a Vet Center, 
stated that the veteran was in treatment for PTSD due to 
sexual assault.  

In a May 1997 statement in support of her claim for PTSD, the 
veteran reported that her stressors included having been 
called to the quarters of her female drill instructor, 
Corporal M.B., on the night of her graduation from boot camp 
in mid-December 1965.  The drill instructor reportedly told 
the veteran that she was very special to her and that she was 
very proud of her and then put her hands on the veteran, but 
"there was no sexual act, just touching me."  The veteran 
reported that this incident "really blew me away."  She 
never saw the drill instructor again after that night, and 
had not told anyone of this incident until she began 
counseling at the Vet Center.  She reported that another 
stressful inservice event was that she was sexually assaulted 
by a serviceman.  She stated that she and another female went 
out with two men and proceeded to drink a lot.  She went for 
a walk with one of the men, and when they reached a bushy 
area, he pushed her to the ground and forced himself on her 
sexually.  She reported that she tried to scream but no one 
heard her and afterwards she felt real dirty and ashamed.  

In the May 1997 statement, the veteran further reported that 
she started drinking more, kept getting into trouble, and 
"for some reason there was a woman to  comfort me."  She 
stated that she sometimes became very violent, fought 
drinking every off duty hour, and started hanging out with 
gay women "because to me they were safer."  She reported 
that she was then busted by military intelligence who 
followed her everywhere.  Another stressor was that she 
reportedly had been under "constant sexual harassment by the 
military base."  She stated that she was used as a scapegoat 
to get other women thrown out of service and that the service 
had failed her by looking the other way regarding her 
drinking and confusion regarding her sexual identity.  She 
alleged that the military police did not stop "with the 
discharge" and continued to follow and harass her.  
Reportedly that they came looking for other females in her 
home and sat outside her home in a car watching her.  She 
stated that after service she continued drinking, sometimes 
did not want to live, and took medication "to stay 
together."  

In a letter to the RO dated in June 1997, Ms. E. identified 
herself as a readjustment counseling therapist and stated 
that she had treated the veteran on a weekly basis since 
February 1997 for PTSD which was related to "Personal 
Trauma" that occurred in service.  After explaining to the 
RO the nature and purpose of Vet Centers, she noted that the 
veteran had presented with a flat affect "in response to 
Jesse Brown's letter to women veterans regarding military 
sexual trauma experience."  It was noted that the veteran 
reported having been exposed to constant, deliberate, and 
daily sexual harassment in service; that she experienced 
consistent daily sexual harassment by lesbians and "witch 
hunts" in service; and that she had been the victim of date 
rape by a serviceman.  Ms. E. asserted that all of the 
aforementioned incidents directly impacted the veteran's 
current level of functioning and psychological well being.  
Ms. E. noted that the veteran had several psychiatric 
symptoms.  At times during her weekly sessions she appeared 
to exhibit some cognitive impairment especially due to 
intrusive thoughts, flashbacks, insomnia and nightmares.  She 
also exhibited mood swings and numbing.  At times when 
discussing her military trauma, the veteran would avoid 
details and digress.  The veteran reported that she 
"isolates" and that this isolation began shortly after the 
sexual assault in the military.  Ms. E. stated that the 
veteran's isolation was part of her need to feel safe even 
though it impacted her interpersonal relationships; that she 
no longer was able to trust others; and that she continued to 
have great difficulty in trusting men, women, or those in 
authority and did not participate in social activities under 
any circumstances.  It was also noted that she had had many 
personal losses throughout her life which had exacerbated her 
need to isolate.  The veteran reported that "every time I 
get close to someone they either die or leave."  Ms. E. 
stated that the veteran would continue to be seen to deal 
with the psychological aftermath of her military sexual 
trauma and major depression.  

In Ms. E.s' January 1998 letter to the RO, it was noted that 
since the last letter new issues had surfaced during the 
veteran's therapy sessions.  Reportedly, the veteran relayed 
that she had withheld details of her trauma story due to 
issues with trust and the counselor's ethnicity.  However, a 
therapeutic alliance had been formed and a clearer picture of 
the veteran's military traumatic experiences had become 
apparent.  Ms. E. reiterated some of the material in her 
prior letter, although now stating that the incident of 
sexual assault had been an "attempted date rape/sexual 
battery" that occurred on December 30, 1965, at Camp 
Pendleton.  According to Ms. E., the veteran reported that 
she and another female Marine were drinking at the 
noncommissioned officers' club on the base and met a couple 
of male Marines who suggested that they go for a ride.  They 
drove to Carlsbad by the ocean, continued to drink, and began 
"petting."  One of the men, who was approximately 6'2" and 
of a different race from the veteran, suggested that he and 
the veteran go for a walk.  She agreed and the next thing she 
remembered was being on the ground screaming for her life; no 
one heard her screams as it was late and the area was 
isolated.  She stated that she asked him to "please stop."  
He did not penetrate her and she was able to get away, 
thereafter asking "them" to take her home.  She did not 
report this incident to anyone or see the perpetrator again, 
but the next day she went to sick call for some bruises, 
telling the corpsman that she fell out of a chair.  Ms. E. 
noted that "this is consistent with the presentation of 
other trauma survivor [sic], presenting with issues not 
related to assault or misrepresent [sic] what the physical 
evidence shows.  In this veteran's case she explains away her 
bruises."

Ms. E. noted that the veteran indicated that she did not 
report this incident out of fear that it might "look 
unfavorable [sic] on her and possibility [sic] cost her 
military career which she so desperately wanted."  The 
veteran reported that she had a tremendous amount of guilt, 
shame, and victim blame; she felt shame and guilt for going 
for a ride with a stranger and for having been under the 
influence of alcohol.  She reportedly began experiencing 
difficulty with her judgment and perceptions about herself 
and her environment.  The veteran stated that her symptoms 
began to increase and were exacerbated by the "witch hunts" 
and her struggle with her sexual identity, stating that her 
many sick call visits were a way of seeking help for her 
psychological pain.  Ms. E. noted that, according to the 
service medical records, the veteran sought treatment for 
nervousness, nausea and vomiting, and gastrointestinal 
problems which gave "validity and validation of her 
trauma."  The veteran reported that she increased her 
alcohol consumption to numb her feelings regarding the 
attempted rape, the insensitivity of the military toward her 
medical and psychological problems, and the re-traumatization 
in the form of the "witch hunts."  Ms. E. stated that the 
drinking was used as a means to numb and cope with her 
traumatic experiences and emerging PTSD symptoms. 

According to Ms. E., the veteran stated that she began 
drinking alcohol prior to enlistment but that, after the in-
service assault, her drinking escalated to the point where 
she got into trouble.  She reported that she continued to 
drink large amounts of alcohol daily and went to bars seeking 
fights until age 43.  She had been involved in a car accident 
while drunk in 1973, when she broadsided a car that had run a 
stop sign.  The other driver died at the scene, and the 
veteran then "went cold turkey" and had been clean and 
sober since.  Ms. E. reported that the veteran had a 
tremendous amount of guilt feelings regarding the "victim," 
and that she still experienced survivor's guilt and continued 
to grapple with this issue in therapy.  The veteran reported 
that "immediately upon her discharge" she began six years 
of counseling with Dr. White, who was now deceased.  The 
veteran related that she was able to deal with her childhood 
trauma but had not resolved her military trauma issues and 
their impact on her psychological and physical well being.  
Ms. E. also noted that the veteran was unable to work due to 
lupus, which was very debilitating and limited her socially, 
emotionally, and physically, and that she had unresolved 
issues with grief due to the loss of her career.  Ms. E.'s 
assessment was PTSD, secondary to personal assault.  




Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a psychosis becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under the provisions of 38 C.F.R. § 3.304(f), service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor(s) 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and a claimed 
inservice stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that she was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has set forth the 
analytical framework for establishing the presence of a 
recognizable stressor, the essential prerequisite to support 
a diagnosis of PTSD and entitlement to service connection.  
There are two major components to this analysis: first, it 
must be established whether the evidence demonstrates that 
stressful events occurred and, second, it must be established 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.  Cohen; Moreau; Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Regarding combat-related service, the Court 
articulated a two-step process of determining whether a 
veteran "engaged in combat with the enemy."  However, there 
is no allegation or evidence in this case that the veteran 
served in combat.  

If the evidence does not show that the veteran was engaged in 
combat, there must be corroborative evidence of the claimed 
stressor(s).  See 38 U.S.C.A. § 1154(b) (West 1991); Zarycki.  
The Court has recently held that "credible supporting 
evidence" means that the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Cohen, supra; Moreau; and Dizoglio 
v. Brown, 9 Vet. App. 163 (1996).

Veterans who claim service connection for disabilities due to 
an in-service personal assault face unique problems 
documenting their claims.  A stressor development letter 
specifically tailored for personal assault cases should be 
sent to the veteran.  The Board is aware that many incidents 
of personal assault are not officially reported and that 
victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  However, alternate sources are available that 
may provide credible support to a claim of an inservice 
personal assault.  These include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants such as 
family members, roommates, clergy, or fellow service members, 
or copies of personal diaries or journals.  VA Adjudication 
Manual M21-1 (M21-1), Part III, 5.14(c) (February 20, 1996); 
and former M21-1, Part III, 7.46c(2) (October 11, 1995).

It is noted that behavior changes that occurred at the time 
of the incident may indicate the occurrence of an in-service 
stressor.  Examples of such behavior changes include, but are 
note limited to: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without an apparent reason such as family 
obligations or family illnesses; changes in performance and 
performance evaluations; lay statements describing episodes 
of depression, panic attacks, or anxiety with no identifiable 
reasons for the episodes; increased or decreased use of 
prescription medications; increased use of over-the-counter 
medications; evidence of substance abuse such as alcohol or 
drugs; increased disregard for military or civilian 
authority; obsessive behavior such as overeating or 
undereating; pregnancy tests at the time of the incident; 
increased interest in test for sexually transmitted diseases, 
unexplained economic or social behavior changes; treatment 
for physical injuries around the time of the claimed trauma 
but not reported as a result of the trauma; or breakup of a 
primary relationship.  In personal assault claims, secondary 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes.  Evidence that documents 
such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.  VA Adjudication Manual M21-1 
(M21-1), Part III, 5.14(c); and former M21-1, Part III, 
7.46c(2) (October 11, 1995).  The Court has held that the 
Manual M21-1 provisions in Manual M21-1, part III, 7.46 and 
5.14(c), dealing with PTSD are substantive rules that are the 
equivalent of VA regulations.  Cohen; YR v. West, 11 Vet. 
App. 393, 398-99 (1998).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of a stressor is a medical determination.  
Adjudicators may not make a determination on this point in 
the absence of independent medical evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In Cohen, the Court pointed out that the VA had adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125, 4.126, and that the 
standard regarding assessing the sufficiency of a stressor 
was now a more subjective one.  See 61 Fed. Reg. 52695-52702 
(1996).  The Court took judicial notice of the fact that the 
shift in diagnostic criteria changed from an objective 
("would evoke ... in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153.  The Court also noted that where "there has 
been an 'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Cohen, at 153.

In a more recent case, the Court noted that although it had 
previously stated that "'something more than medical nexus 
evidence is required to fulfill the requirement for 'credible 
supporting evidence' and that '[a]n opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor,'" those statements did not apply to PTSD arising 
from personal assault.  Patton v. West, 12 Vet.App. 272, 280 
(1999) (citations omitted).  In that decision the Court also 
stated that the RO was responsible for assisting a claimant 
in a personal-assault claim by, in part, furnishing a 
clinical evaluation of behavior evidence.  

Analysis

Well Groundedness and Duty to Assist

The initial question before the Board is whether the veteran 
has submitted a well grounded claim as required by 38 
U.S.C.A. § 5107.  A well-grounded claim is one which is 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  More specifically, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has indicated that a veteran 
seeking service connection for PTSD must satisfy the initial 
burden of submitting a well grounded claim by furnishing (1) 
medical evidence of a current disability, (2) medical or lay 
evidence of an in-service stressor, and (3) medical evidence 
of a nexus between service and the current PTSD disability.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the veteran has submitted (1) medical evidence, in the 
form of three statements from a Vet Center counselor, of a 
current diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of the claimed 
in-service stressor), (2) the veteran's own testimony of 
inservice stressors (which the Board presumes to be true for 
purposes of determining whether her claim is well-grounded, 
see King v. Brown, 5 Vet. App. 19 (1993)), and (3) medical 
evidence of a nexus between service and the current PTSD 
disability, in the form of two of the letters from the Vet 
Center counselor relating PTSD to one or more of the claimed 
in-service stressors.  Based on the foregoing, the Board 
concludes that the veteran has submitted a well-grounded 
claim for service connection for PTSD.  

Because the veteran has submitted a well-grounded claim, VA 
has a duty to assist in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a).  

In an April 1997 letter, the RO requested that the veteran 
provide a personal description of the traumatic event(s) and 
of subsequent changes in her behavior and that she indicate 
whether she reported the event(s) to military or to civilian 
authorities and, if so, if an investigation was conducted and 
the date of any such investigation.  The RO informed the 
veteran that the fact that she might not have reported the 
event(s) to an official would not be a basis for an 
unfavorable decision.  The RO stated that to grant her claim, 
it must be established that the event(s) she described 
occurred while she was on active military duty and that 
official service department records or civilian authority 
records would be the best type of evidence.  It was noted 
that if she did not make an official report, other evidence 
was needed to support her claim such as statements from other 
people who saw the event(s) or statements from someone who 
knew of the event(s) such as a roommate, friend, church 
official, family member, or anyone else she may have told 
about the event(s).  It was noted that copies of 
correspondence sent to someone such as a close friend or 
relative, in which she related information about the incident 
should be submitted.  The RO stated that she should provide 
as much detail as possible about each event, including the 
date, time, and place where each event occurred.  It was 
noted that it would also be helpful if she could list other 
people who were nearby and if there were any related events 
such as base parties when the event(s) occurred.  The RO also 
asked her to describe what happened and what she did 
immediately before, during, and after the event(s) and to 
explain the physical and mental effects of the event(s).  The 
RO reiterated that the veteran should be as specific as 
possible.  The RO informed the veteran that it must be 
established that she had a disability that is the result of 
the event(s) described.  

The RO also requested that the veteran provide the dates of 
any post-service psychiatric treatment and the name and 
address of the treatment provider(s).  It was noted that it 
would be helpful if she could provide copies of the records 
and that she could complete the enclosed VA Forms 21-4142, 
Release of Medical Information, if she wanted the RO to 
obtain these records.  

In May 1997, the veteran reported that her relevant post-
service treatment included treatment by (now deceased) Ms. 
White from 1980 to 1986 for depressive neurosis;  by Dr. 
Kaplan from January to May 1979 for depressive neurosis; and 
at the Vet Center from February 1997 to present for "sexual 
trauma."  The VA has received evidence from each of these 
providers and there is no indication that any other records, 
if available, would contain additional relevant information.  
In mid-1996 and mid-1997 the RO, pursuant to its requests for 
the veteran's medical records, received copies of her records 
from the Long Beach VAMC.  It appears that the veteran has 
been treated there primarily for her physical disorders.  
Although Ms. E. has stated that the veteran was being 
referred to the Long Beach VAMC for PTSD testing and the 
results of any such testing, if conducted, are not of record, 
the question in the case is whether the veteran has a service 
related stressor, a question that would not be answer by test 
results.  Thus, the case need not be remanded for the results 
of any testing.    

In this case, the alleged inservice stressors reported by the 
veteran are attempted sexual assault/rape, an incident 
involving being touched by a female drill instructor, and 
harassment/sexual harassment by the military and lesbians, 
appear unverifiable based on the information provided by the 
veteran.  The veteran has stated that she did not report the 
alleged attempted sexual assault/rape or the touching by the 
drill instructor to anyone until long after service.  
Although she has provided some details of the alleged 
incident with the drill instructor, there is no indication 
that the diagnosis of PTSD of record was based in any part on 
that claimed incident.  Thus, no additional development with 
respect to this alleged stressor is necessary and this 
incident will not be discussed further.  

Although the veteran has provided the date of the alleged 
attempted rape and the general location of the incident, she 
has furnished no specifics that are capable of verification.  
She has not identified the female Marine or either of the two 
servicemen (the alleged assailant and the other man) who were 
with her the night of the alleged incident.  She did not 
report the incident to civilian or military police, and she 
has identified no one who would have any knowledge, as a 
witness, confidant or otherwise, of the incident.  She also 
has identified no specifics capable of verification regarding 
the allegations of sexual harassment and allegations that she 
was harassed and followed by the military/government 
investigators.  The record is otherwise devoid of any 
indication that there is other relevant evidence available, 
such as letters to relatives or friends, potential 
corroborating testimony from such individuals, or the like, 
which might assist the Board in reaching a decision on the 
claim of service connection for PTSD or that there are other 
possible sources for corroboration of the stressors.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and that no further assistance to the veteran in 
developing the facts pertinent to this claim is required to 
comply with the duty to assist the veteran as mandated by 38 
U.S.C.A. § 5107(a).




Entitlement to Service Connection for PTSD

At the outset, it must be reiterated that the only issue now 
before the Board regarding a psychiatric disorder is 
entitlement to service connection for PTSD.  Accordingly, 
this decision will not adjudicate service connection for any 
other psychiatric disorder.  

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed inservice stressor(s) actually occurred.  38 
C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki.

As the veteran did not engage in combat and as her reported 
stressors are not related to combat, her assertions, standing 
alone, cannot as a matter of law provide evidence to 
establish that an inservice event claimed as a stressor 
occurred.  See Dizoglio.  This does not mean that she cannot 
establish that the alleged inservice events occurred, it only 
means that other "credible supporting evidence from any 
source" is necessary.  See Cohen.  Since there is a clear 
diagnosis of PTSD, it must then be determined whether there 
is "credible supporting evidence from any source" of the 
veteran's alleged stressors.  

Ms. E., the Vet Center counselor, has made the only diagnoses 
of PTSD reflected in the record.  Although her professional 
credentials are unknown, it is assumed for the purpose of 
this decision that she is qualified to diagnose psychiatric 
disorders.  In a June 1997 letter Ms. E. referred to the 
stressor for PTSD as "personal trauma," also referring to 
sexual harassment, date rape by a serviceman, sexual 
harassment by lesbians, and "witch hunts."  In a January 
1998 letter, Ms. E. reported that a therapeutic alliance had 
been established with the veteran and that a clearer picture 
had been obtained of her traumatic military experiences.  Ms. 
E. noted that the veteran reported having experienced 
"constant, deliberate, daily, sexual harassment, an 
attempted date rape by a male active duty member, sexual 
harassment by Lesbians and Witch Hunts" while in service.  
The first and most distressing incident had been "an 
attempted rape/sexual battery," which, the Board notes, had 
previously been reported as a date rape.  Ms. E. stated that 
the attempted date rape had occurred on December 30, 1965 and 
that "the next day" the veteran went to sick call, telling 
the corpsman that she had fallen from a chair to account for 
her bruises.  The service medical records, however, show that 
the veteran was seen on January 3 (not December 31) and that 
she was complaining of facial numbness, which she attributed 
to having fallen from a chair and striking her head.  She did 
not complain of bruises as suggested by Ms. E. and, while not 
impossible, it certainly would have been difficult for her to 
see the only bruise noted by the medical officer, one behind 
the left ear.  Additionally, when the veteran was seen at 
sick call she stated that she had been visiting at Oceanside 
when she was injured, whereas she told Ms. E. that she had 
been at Carlsbad.  In a statement to the VA in support of her 
claim for PTSD, the veteran reported the incident as one in 
which the male service member pushed her to the ground and 
"forced himself" on her sexually, not stating whether this 
was a rape or an attempted rape and not indicating that she 
had received any injuries from having been pushed to the 
ground or that she was struck in the head by the serviceman.  

There is no mention whatsoever of an in-service heterosexual 
assault in the service medical records, the extensive reports 
by Dr. Kaplan, or the statement from Ms. White.  At the time 
of a VA examination in 1982, during which the veteran related 
her sexual experiences, including sexual intercourse with her 
stepbrother when she was only eleven, she said nothing of any 
in-service rape or attempted rape by a serviceman.  In fact 
she said nothing of having been forced to have sex or having 
been sexually assaulted by anyone, male or female, during 
service.  

The veteran and her representative assert that this alleged 
stressor is supported by the service medical and personnel 
records which show that she underwent behavior changes 
following the alleged inservice personal assault, to include 
increased alcohol abuse, violent behavior, increased attempts 
to obtain medical treatment, nervousness, a suicide attempt, 
and psychological problems.  The veteran has also reported 
that her numerous inservice sick call visits were a way of 
seeking help for her psychological pain resulting from her 
inservice stressors.  

First of all, it must be remembered that the veteran had been 
in service for only three months prior to the claimed sexual 
assault; thus she had not established a substantial history 
of in-service behavior with which to compare her post-assault 
behavior.  However, the service medical records show that 
even prior to the alleged December 30, 1965, sexual assault, 
the veteran had sought treatment for numerous complaints 
including bruises on her legs and gastrointestinal symptoms.  
(This pre-December 30 evidence was omitted from a handwritten 
summary of in-service medical visits, which appears to have 
been prepared by the veteran.)  Additionally, as to any 
increased alcohol consumption subsequent to December 1965, it 
must be noted that the veteran she had been in recruit 
training until shortly before the claimed (attempted) rape; 
thus any increased drinking also coincided with the 
completion of recruit training and relaxation of 
restrictions.  The record also shows that veteran has given 
conflicting accounts of her drinking habits, which will be 
discussed further below.

In March and April 1966, when the veteran was seen by the 
base psychiatrist, she reported drinking excessively since 
coming to Camp Pendleton, with no mention of any of her 
claimed stressors.  Although she asked for a transfer, it was 
to attend a school that she felt would permit her to learn 
something more useful than her present job.  The psychiatrist 
noted that the veteran displayed no significant psychiatric 
illness, and that although she was chronically depressed, 
there were no psychiatric limitations to full duty.  A July 
1966 treatment record shows that she took an overdose of 
Darvetran when she was drunk.  

From February 1966 to separation from service, the veteran 
received three nonjudicial punishments for violations of the 
UCMJ, which included assaulting another WM, using threatening 
and obscene language toward another WM, unlawfully striking 
another WM in the chest and stomach, breaking a window in the 
barracks, violating a legal order, and fighting in the 
barracks.  In September 1966, she refused psychiatric 
evaluation and, in October 1966, she received an undesirable 
discharge/unfit due to homosexual activity.  

The extensive record, including the reports by Dr. Kaplan and 
Ms. White, a VA examination report, and the records relating 
to the veteran's petition for an upgrade of her discharge, is 
entirely silent for any reference to the claimed sexual 
assault by a serviceman, other than as noted by Ms. E.  The 
undersigned finds it implausible that the veteran would have 
discussed and admitted to homosexual behavior and to having 
been sexually molested as a child by a relative and yet would 
not have mentioned a traumatic heterosexual assault had it 
occurred.  According to Ms. E., during service the veteran 
did not report the attempted rape because she feared that it 
would adversely effect her military career, she felt shame 
and guilt for going for a ride with a stranger, and she had 
been drinking; however, this does not explain why, after she 
had already been discharged for sexual misconduct, she did 
not raise this matter (of which she was a purported victim) 
before the Naval Discharge Review Board, as a mitigating or 
extenuating circumstance.  Additionally, as this veteran 
engaged in prohibited sexual conduct for which she ultimately 
was discharged from service, drank excessively, and engaged 
in other behavior resulting in multiple nonjudicial 
punishments, her behavior in general was not career 
enhancing, so her claimed concern about reporting the sexual 
assault is not convincing.  

In 1979 Dr. Kaplan assessed the veteran's situation, noting 
that she had been exposed to many severe "stresses" in the 
military, such as homosexual women marines.  Dr. Kaplan also 
reported that the veteran had depressive symptoms prior to 
service, that she drank prior to service; and that she had 
had homosexual feelings prior to service.  Dr. Kaplan 
attributed her increased in-service symptoms of depression, 
anxiety, and drinking to a reaction to her inservice 
homosexual acts, not to any heterosexual assault or to the 
other currently claimed stressors.  In her January 1981 
statement Ms. White indicated that "psychiatric 
mishandling" in service had exacerbated the veteran's sexual 
identity problems and that this and the stigma of an 
undesirable discharge caused extreme mental stress and 
interfered with her ability to relate to society.  This 
statement also provides no support to the currently alleged 
in-service stressors.  

When the veteran applied for an upgrade of her discharge in 
the late 1970s she alleged, in essence, that she had 
depressive neurosis during service and that any misbehavior 
had been a manifestation of her psychiatric illness.  As 
already noted, she did not claim a date rape or attempted 
rape as a mitigating factor.  It was not until 1997, when she 
filed her claim for PTSD and submitted a note by Ms. E. 
indicating that she was in treatment for PTSD due to "sexual 
assault," that PTSD or the claimed sexual assault was first 
mentioned.  Nor did the veteran claim to the Naval Discharge 
Review Board that she had been constantly harassed by 
lesbians or by the military, other than her complaints about 
the investigation of her offenses.  

The veteran has provided no specific details with respect to 
the reported stressors of having been relentlessly followed 
and harassed by military intelligence, subjected to "witch 
hunts," and the subject of constant sexual harassment by the 
military and lesbians.  At the Naval Discharge Review Board 
proceedings, she asserted that Naval Intelligence had 
questioned her for at least six hours, that her personal 
effects were searched, and that she felt embarrassed and 
threatened by the overzealous acts of the Marine Corps.  
Additionally, in a January 1981 statement she alleged that 
the arresting personnel in service were very badgering and 
frightened her and that she had been followed, visited, and 
watched by the FBI.  Reportedly, just seeing a government car 
sometimes still made her paranoid.  

The military records indicate that the veteran was the 
subject of an investigation of homosexual activity during 
service and that she was given an undesirable discharge based 
on unfitness due to homosexual acts.  The fact that her 
discharge was subsequently upgraded does not mean that she 
was found not to have engaged in such acts or that any 
investigation was improper.  Rather, the record shows that on 
her petition to the Naval Discharge Review Board, a minority 
of the members concluded that during service she had been 
suffering from an extenuating "alcohol problem" and that 
there was a command responsibility to identify and treat such 
a problem.  The minority opinion was adopted by the Assistant 
Secretary of the Navy; hence, the upgraded discharge.  The 
veteran had made no allegation of sexual harassment by 
lesbians or anyone else.  There was no finding that the 
Navy's investigation had been improper or that she had been 
the victim of sexual harassment or any witch-hunt.  While a 
Statement of Facts submitted on her behalf alleged that the 
military had acted in a way "reminiscent of a Salem Witch 
Hunt," in that the veteran had been questioned for several 
hours by Naval Intelligence and her personnel effects had 
been searched, there is no evidence that such was improper or 
beyond the authority of the investigators.  Additionally, 
trauma resulting from the proper investigation of her 
voluntary homosexual activities in service (which constituted 
misconduct) cannot provide the basis for VA compensation as 
this alleged trauma is the direct result of misconduct on the 
part of the veteran.  See 38 C.F.R. § 3.1 (1998).  

Although Ms. E. reported that the veteran's PTSD was related 
to inservice personal assault, personal trauma, and sexual 
trauma, it seems that the diagnosis of PTSD is based 
primarily on the alleged sexual assault and not on the 
alleged stressors of harassment/sexual harassment by the 
military and lesbians.  As noted, to the extent that the 
veteran perceived herself as being harassed by Naval 
Intelligence, such was the result of her own behavior, and 
she has provided no evidence that any investigation was 
conducted improperly.  Although today, thirty years later, 
such an investigation might be handled differently, there is 
no probative and competent evidence that the investigation 
exceeded then permissible limits or was otherwise improper.  

The Board notes that the veteran has not asserted that PTSD 
is due to stressors of exposure to homosexual women marines, 
inservice psychiatric mishandling, sexual identity problems, 
or in-service homosexual activities.  It is also noted that 
there is no diagnosis of PTSD based on these reported 
occurrences.  

In March 1981 and February 1983, the veteran filed a claim 
for service connection for a nervous disorder, to include 
depressive neurosis.  She underwent VA neuropsychiatric 
examination in December 1981 and reported numerous pre-
service personal events including that she had had sexual 
relations with her stepbrother when she was 11, which she 
considered rape, and that her stepbrother tried this again 
when she was 15 but she "put him off."  Inexplicably, she 
did not mention any of the currently alleged stressors.  She 
also reported that she had required stitches in her right arm 
when she put it through a window during service and cut an 
artery.  However, service medical records only show that she 
punched her fist through a window, with no evidence of at 
that or any other time of cut arteries or the need for 
stitches.  

There is no indication that Ms. E. reviewed the entire record 
in conjunction with diagnosing PTSD.  For example, while 
indicating that the service medical records show the veteran 
sought treatment for several problems including nervousness, 
nausea and vomiting, which gave "validity and validation of 
her trauma," Ms. E. failed to note that the veteran had 
already sought medical attention for weight control, 
defective vision, swollen eyes, an ingrown nail, a fever 
blister, neck pain, vomiting, and bruises on her legs, prior 
to December 30, 1985.  Additionally, there is evidence that 
prior to December 30 (and likely prior to service) the 
veteran had been given medication by a private doctor for 
nausea and nervousness.  Ms. E. did not mention the 
statements from Dr. Kaplan and Ms. White noting that the 
veteran had had depressive symptoms, alcohol use, and 
homosexual feelings prior to service, and that related the 
inservice symptoms and treatment to her homosexual 
experiences, exacerbation of her sexual identity problems, 
and the stigma of an undesirable discharge.  Ms. E. also did 
not mention the December 1981 VA examination report, the pre-
service sexual relations with the veteran's step-brother, or 
the veteran's failure to mention the currently alleged 
stressors to the Naval Discharge Review Board even though her 
emotional problems and alcohol use in service were central 
issues at those proceedings.  Additionally, the veteran 
reported to Ms. E. that she began counseling with Ms. White 
"immediately upon her discharge" and continued for six 
years thereafter, although Ms. White reported first 
evaluating the veteran in July 1980, more than 10 years after 
service.  Ms. E. also did not address the service department 
evidence that in March 1966, the veteran was noted to have 
been belligerent for six months, proceeding the alleged 
December 30, 1965 attempted rape by three months, or that at 
the December 1981 VA examination, the veteran reported having 
become a severe alcoholic "as soon as she entered the 
service."  Nor did Ms. E. acknowledge the veteran's history 
of rape and/or rectal sexual assault, noted in August 1995 VA 
medical records.  There is no allegation that those incidents 
were service related, in view of the veteran's revised claim 
of only "attempted" rape. 

Various clinicians, including Ms. E. have acknowledged the 
veteran's traumatic childhood - which included her father's 
desertion of the family when she was young, alcoholic 
parents, and the death of her parents during her teens.  The 
record includes evidence of numerous pre-service and post-
service symptoms and traumatic and stressful events.  
Although, Ms. E. diagnosed PTSD secondary to personal and 
sexual assault during service, her statements regarding the 
veteran completely overlook certain traumas clearly not 
related to service and are not entirely accurate as to 
various aspects of the veteran's history.  

Based on a review of the entire record in this case and in 
view of the factors discussed above, the Board finds that the 
veteran's allegation of a rape or attempted rape during 
service is not credible and can not be afforded credibility 
merely by virtue of being believed by Ms. E.  The veteran had 
multiple occasions, after service and in appropriate 
settings, to relate her story of the in-service assault.  She 
failed to do so and has identified no other evidence, even 
unofficial and not contemporaneous with service, which would 
help to corroborate her claim.  

In regard to the other claimed stressors, again the only 
supporting evidence are the veteran's allegations to Ms. E., 
who has not reviewed the complete record and apparently 
believed the veteran's wholly unsupported allegations of 
having experienced "consistent, deliberate, daily sexual 
harassment by lesbians and "Witch Hunts."  Strikingly, Ms. 
E.'s statements are totally devoid of any reference to the 
circumstances of the veteran's discharge from service or to 
any specific in-service trauma other than the claimed 
attempted rape.  The "Witch Hunt" presumably refers to the 
in-service investigation, which has already been rejected as 
a qualifying stressor due to the fact that it was a 
consequence of the veteran's own misconduct.  The alleged 
daily sexual harassment and harassment by lesbians is totally 
lacking in details and was never mentioned by any of the 
medical professionals by whom the veteran was seen/evaluated 
for emotional problems prior to Ms. E.  Moreover, no such 
allegations were raised in the context of the veteran's 
petition for upgrading of her discharge.  Lacking any 
evidence tending to corroborate these incidents other than 
the recitation of her allegations to Ms. E., 30 years after 
service, the Board finds that the incidents are unsupported 
by credible evidence.  Thus, while the veteran does have a 
diagnosis of PTSD related to purported in-service stressors, 
those stressors are not shown by satisfactory evidence to 
have occurred.  Having so concluded, the Board finds a 
preponderance of the credible evidence is against the claim 
and that neither a VA psychiatric examination nor further 
interpretation by a clinician (beyond that already provided 
by Ms. E., Dr. Kaplan and Mr. White) of the inservice 
symptoms/behavior is necessary.  See M21-1, Part III, 
5.14(c); Patton.   

ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

With respect to the claim for service connection for systemic 
lupus erythematosus, the record indicates and the veteran has 
reported that this was first diagnosed in 1978, more than ten 
years after service.  The claims file includes relevant VA 
treatment records dated from November 1994 to October 1997; 
however any earlier records relevant to systemic lupus 
erythematosus or any disorder that was allegedly an early 
manifestation of systemic lupus erythematosus should be 
obtained.  

In March and October 1997, a VA physician reported that she 
had treated the veteran for the past six years for systemic 
lupus erythematosus and that pneumonia and subsequent cough 
for which the veteran was treated in service "clearly could 
have been a manifestation of the pleuritis" of systemic 
lupus erythematosus.  The VA physician also stated that a 
rash, dysthymia, nervousness and an episode of epistaxis 
treated in service could have been early manifestations of 
lupus.  The physician also stated that, although the service 
medical records were negative for a biologic false positive 
VDRL or leukopenia or a positive ANA, it is well known that 
symptoms can precede serology in systemic lupus erythematosus 
patients.  

Additionally, the Board notes that, in June 1996, the veteran 
reported that she is receiving state disability benefits.  
Those records should be obtained. 

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The veteran should be asked to 
identify all private, state, VA or other 
physicians and medical facilities where 
she has been treated since service for 
systemic lupus erythematosus and any 
alleged early manifestations thereof.  
Specifically, she should identify when, 
when and by whom lupus was diagnosed and 
identify any treatment received for 
symptoms that eventually led to the 
diagnosis of lupus.  She should also 
identify all treatment providers since 
the diagnosis was made.  Additionally, 
the veteran should identify all 
physicians or other medical care 
providers by whom she received any 
treatment or evaluation during the two 
year prior to entering service.  After 
obtaining appropriate authorization, the 
RO should attempt to obtain all pertinent 
records not already obtained.  The RO 
also should specifically attempt to 
obtain all relevant records (not already 
on file) from the Long Beach, California, 
VAMC and from the state agency from which 
the veteran receives disability benefits.  
She should also be asked whether she has 
ever applied for Social Security 
disability benefits and, if so, the RO 
should obtain all relevant records from 
Social Security.  

2.  After the above has been completed to 
the extent possible, the RO should obtain 
a VA medical opinion from an appropriate 
specialist who has not previously 
examined or treated the veteran, to 
determine the etiology and any 
relationship of systemic lupus 
erythematosus to service.  The veteran's 
claims folder and a separate copy of this 
remand must be made available to the 
physician, the receipt of which should be 
acknowledged in the medical report.  The 
physician must review the entire record, 
specifically to include the March and 
October 1997 VA physician's statements, 
the service medical records, any pre-
service medical evidence and the initial 
medical evidence regarding lupus.  The 
physician should specifically express an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
systemic lupus erythematosus had its 
onset during service as manifested by in-
service medical findings such as 
pneumonia, cough, rash, dysthymia, 
nervousness, and epistaxis.  If such an 
opinion can not be given without resort 
to speculation, the physician should so 
state.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  If deemed necessary 
by the physician, the veteran should be 
afforded an examination.  

3.  The RO should ensure that the 
aforementioned development has been 
completed to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
The claim should then be readjudicated 
with consideration of all pertinent law, 
regulations, and Court decisions.  If the 
claim remains in a denied status, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case which includes any additional 
pertinent law and regulations and a full 
discussion of action taken on the 
veteran's claim, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until she is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

